DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 27 January 2022, where:
Claims 1, 6, and 9 have been amended.  Applicant’s amendment to Claim 1 has obviated the 35 USC 112(b) made in the Office Action filed on 27 October 2021.
Allowable Subject Matter
Claims 1-15 allowed.
The primary reason for the indication of allowable subject matter in this case is the inclusion of: a cross country ski binding that includes a holding device for pivotable arrangement of a pivot pin of a cross-country ski boot and an elastically deformable reset element for resetting the cross-country ski boot from an upwardly pivoted position in the direction of the standing surface of the binding base body, wherein the reset element is arranged on the cross-country ski binding, where an unyielding elevation is provided and arranged in an unloaded state a distance from the standing surface of the binding base body, wherein the cross-country ski boot in the unloaded state approaches an angle other than zero to the standing surface of the binding base body, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/            Primary Examiner, Art Unit 3618